 



Exhibit 10.74
US Airways Group, Inc.
2005 Equity Incentive Plan
Stock Unit Award Agreement
     Pursuant to the Stock Unit Award Grant Notice (“Grant Notice”) and this
Stock Unit Award Agreement (“Award Agreement”), US Airways Group, Inc. (the
“Company”) has awarded you a Stock Unit Award under its 2005 Equity Incentive
Plan (the “Plan”) for the number of stock units (“Stock Units”) as indicated in
the Grant Notice (collectively, the “Award”). Except where indicated otherwise,
defined terms not explicitly defined in this Award Agreement but defined in the
Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Number of Stock Units and Shares of Common Stock. The number of Stock
Units subject to your Award is set forth in the Grant Notice. Each Stock Unit
shall represent the right to receive one (1) share of Common Stock. The number
of Stock Units subject to your Award and the number of shares of Common Stock
deliverable with respect to such Stock Units may be adjusted from time to time
for capitalization adjustments as described in Section 12(a) of the Plan.
     2. Vesting. The Stock Units shall vest, if at all, as provided in the
vesting schedule set forth in your Grant Notice, provided, however, that:
          (a) vesting shall cease upon the termination of your Continuous
Service; and
          (b) vesting of all Stock Units shall be fully accelerated in the event
that (i) your Continuous Service is terminated by the Company without Cause (as
defined in the Plan) or by reason of your death or Disability (as defined in the
Plan), (ii) you terminate your Continuous Service for Good Reason (as defined in
your Executive Change in Control and Severance Benefits Agreement or Employment
Agreement, as applicable) or (iii) your Continuous Service is terminated
involuntarily with or without Cause (as defined in the Plan) within twenty-four
(24) months following a Change in Control (as defined in the Plan) of the
Company that occurs subsequent to September 27, 2005.
     3. Dividends. You will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
shares subject to your Award, provided that if any such dividends or
distributions are paid in shares, the Fair Market Value of such shares will be
converted into additional shares covered by the Award, and further provided that
such additional shares will be subject to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as apply to the
other Stock Units and Common Stock subject to your Award.
     4. Payment. This Award was granted in consideration of your services to the
Company. Subject to Section 10 below, you will not be required to make any
payment to the Company (other than your past and future services with the
Company) with respect to your

 



--------------------------------------------------------------------------------



 



receipt of the Award, vesting of the Stock Units, or the delivery of the shares
of Common Stock subject to the Stock Units, other than any required withholding.
     5. Delivery of Shares.
          (a) Subject to Sections 5(b) and 10 below, your vested Units shall be
converted into shares of Common Stock, and the Company will deliver to you a
number of shares of the Company’s Common Stock equal to the number of vested
shares subject to your Award, on the applicable vesting date. The form of
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
          (b) In the event that the Company determines that you are subject to
its policy regarding trading of the Company’s stock by its officers and
directors and any shares of Common Stock subject to your Award are scheduled to
be delivered on a day (the “Original Distribution Date”) that does not occur
during a “window period” applicable to you, as determined by the Company in
accordance with such policy, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered on the first day of
the next “window period” applicable to you pursuant to such policy.
     6. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you will not be issued any shares of Common Stock under your
Award unless either (a) such shares are then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award also must comply
with other applicable laws and regulations governing the Award, and you will not
receive any shares of Common Stock under your Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
     7. Transfer Restrictions. Prior to the time that the shares of Common Stock
subject to your Award have been delivered to you, you may not transfer, pledge,
sell or otherwise dispose of such shares. For example, you may not use shares of
Common Stock that may be issued in respect of your Stock Units as security for a
loan, nor may you transfer, pledge, sell or otherwise dispose of such shares.
This restriction on transfer will lapse upon delivery to you of shares of Common
Stock in respect of your vested Stock Units. Your Award is not transferable,
except by will or by the laws of descent and distribution.
     8. Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
     9. Unsecured Obligation. Your Award is unfunded, and even as a holder of
vested Stock Units, you shall be considered an unsecured creditor of the Company
with respect

 



--------------------------------------------------------------------------------



 



to the Company’s obligation, if any, to distribute shares of Common Stock
pursuant to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you. Nothing contained in
this Agreement, and no action taken pursuant to its provisions, shall create or
be construed to create a trust of any kind or a fiduciary relationship between
you and the Company or any other person.
     10. Withholding Obligations.
          (a) At the time you receive a distribution of shares of Common Stock
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from payroll and any other amounts payable to
you, in the same calendar year as you exercise your Award, and otherwise agree
to make adequate provision for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or an Affiliate, if
any, which arise in connection with such distribution.
          (b) Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you pursuant to your Award a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of distribution, not in excess of the minimum amount of tax required to be
withheld by law (or such lesser amount as may be necessary to avoid variable
award accounting).
          (c) Unless the tax withholding obligations of the Company and/or any
Affiliate thereof are satisfied, the Company shall have no obligation to deliver
to you any shares of Common Stock pursuant to your Award.
     11. Notices. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
     12. Miscellaneous.
          (a) The rights and obligations of the Company with respect to your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 



--------------------------------------------------------------------------------



 



          (d) This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     13. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     14. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     15. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
* * * * *
     This Stock Unit Award Agreement shall be deemed to be signed by the Company
and the Participant upon the signing by the Participant of the Stock Unit Grant
Notice to which it is attached.

 